        Case 1:15-cv-02202-AT-GWG Document 94 Filed 09/21/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X
JUANITA WILLIAMS,

                                   Plaintiff,
                                                                15 CIVIL 2202 (AT) (GWG)
                 -against-
                                                                 RULE 68 JUDGMENT
THE CITY OF NEW YORK, PO SHAWN
MOYNIHAN (Shield 302), PO SHEILA
RAMOS (Shield 24844), and PO
ELIZABETH ALLAIN (Shield 19941),

                                   Defendants.
---------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED, AND DECREED, that for the reasons

stated in the Court's Memo-Endorsed Order dated September 20, 2021, judgment is entered in

favor of plaintiff Juanita Williams as against defendant the City of New York in the amount of

$10,001.00, plus reasonable attorneys' fees, expenses, and costs to the date of the offer of judgment

(September 3, 2021) for plaintiff's claims.

        This judgment shall be in full satisfaction of all federal and state law claims or rights that

plaintiff may have to damages, or any other form of relief, arising out of the alleged acts or

omissions of defendant City or any official, employee, or agent, either past or present, of the City

of New York, or any agency thereof, in connection with the facts and circumstances that are the

subject of this action.

        This judgment will act to release and discharge defendant City; its successors or assigns;

and all past and present officials, employees, representatives, and agents of the City of New York,

or any agency thereof, from any and all claims that were or could have been alleged by plaintiff

arising out of the facts and circumstances that are the subject of this action.
       Case 1:15-cv-02202-AT-GWG Document 94 Filed 09/21/21 Page 2 of 2




       This judgment also will operate to waive plaintiff’s rights to any claim for interest on the

amount of the judgment.

       Plaintiff Juanita Williams agrees that payment of Ten Thousand and One ($10,001.00)

Dollars within ninety (90) days of the date of acceptance of the offer shall be a reasonable time for

such payment, unless plaintiff received medical treatment in connection with the underlying claims

in this case for which Medicare has provided, or will provide, payment in full or in part. If plaintiff

Juanita Williams is a Medicare recipient who received medical treatment in connection with the

claims in this case, the ninety (90) day period for payment shall start to run from the date plaintiff

submits to counsel for defendant a final demand letter from Medicare.

       Plaintiff Juanita Williams agrees to resolve any claim that Medicare may have for

reimbursement of conditional payments it has made as secondary payer, and a Medicare Set-Aside

Trust shall be created, if required by 42 U.S.C. § 1395y(b) and 42 C.F.R. §§ 411.22 through

411.26. Plaintiff Juanita Williams further agrees to hold harmless the defendant City and all past

and present officials, employees, representatives and agents of the City of New York, or any

agency thereof, regarding any past and/or future Medicare payments, presently known or

unknown, made in connection with this matter.

Dated: New York, New York
       September 21, 2021



                                                                  RUBY J. KRAJICK
                                                              _________________________
                                                                    Clerk of Court

                                                      BY:
                                                              _________________________
                                                                    Deputy Clerk
